Citation Nr: 1501708	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  00-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disability.  

2.  Entitlement to service connection for a neurological/vestibular disorder, to include residuals of infection in the head.  

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1956 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2000, May 2011, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

With respect to the claim for entitlement to service connection for a left eye disability, the Board remanded the claim in August 2004 for evidentiary development, and in June 2009, the claim was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), who vacated and remanded the Board's decision in March 2010 pursuant to a Joint Motion for Remand between the Veteran's counsel and counsel for the Secretary of Veterans Affairs.  Subsequent to this, the Board has remanded this claim in October 2010, May 2011, and May 2012 for evidentiary development and so that a Travel Board hearing could be afforded.  With respect to the left eye, all actions have been completed and the claim is ripe for appellate review.  

The Veteran provided testimony at a Travel Board hearing in November 2014.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neurological/vestibular disorder and for a higher initial rating for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left eye disability results from congenital/developmental impairment attributable to problems with refractive error; the probative evidence of record does not suggest that current eye problems resulted from in-service trauma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In several letters of record, the Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

It is pertinent to note that the Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which, when taken together, fully addressed the Veteran's allegations and symptoms, and they are adequate for rating purposes.  As such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Service Connection (General)

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See 38 C.F.R. § 3.303(b) ; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Left eye disablement, to include the refractive error demonstrated by the Veteran, is not among those disorders deemed "chronic" for regulatory purposes, and thus, in order for service connection to be established, a nexus to service must be shown.

Analysis

The Veteran asserts that he has a chronic disability in his left eye that has causal origins in his active military service.  Specifically, he alleges that trauma experienced in service, where a stick allegedly struck his eye while he was performing duties in France during the 1950s, caused the development of chronic vision problems in the left eye.  As noted in the introductory section, the Veteran had been denied service connection for a left eye disorder by the Board on a previous occasion, and pursuant to a joint motion for remand between the counsel for the Secretary of Veterans Affairs (Secretary) and then-counsel for the Veteran, the decision was vacated and remanded for additional actions.  Essentially, it was determined that a VA opinion, dated in 2009, was inadequate to address the issue on appeal, and that the Board should ensure compliance with an earlier remand directive which had ordered a VA eye examination take place (i.e. that such an examination adequately address the issue of etiology).  The Board, in effectuating that order, determined that a new, comprehensive VA examination to determine the nature and etiology of any currently present left eye pathology, be afforded.

The Veteran's service treatment records are not available for review, as had they at one time existed, they would have been in an area of the National Personnel Records Center (NPRC) heavily damaged by a 1973 fire at that facility.  Thus, as a "fire-related" claim, VA has a heightened duty to assist the Veteran in the development of his claim and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In this regard, it is conceded that the Veteran, who served in France during the 1950s, could have been injured by a stick to his left eye.  The VA clinical records do document a reported history of such trauma, and the Veteran has reported symptoms of blurriness and "floaters" being present.  He has alleged that these symptoms have been present since his active service.  

An October 2014 VA ophthalmology addendum opinion was authored following the affording of an optometry examination in September 2011.  It had been accurately noted by the Veteran's representative that the opinion of September 2011 did not adequately address questions submitted by the Board in its remand order of May 2011.  

Essentially, following the Court's determination regarding the 2009 VA examination, the Board, in October 2010, asked that an eye specialist examine the Veteran and determine if it was at least as likely as not that any current eye pathology had causal origins in service, or alternatively, if any in-service trauma caused progression of a congenital deformity beyond the natural progression of the disease process.  A returned VA examination of November 2010 simply stated that there had been resolution of complained blurriness since the Veteran underwent eye surgery, and none of the specific questions posed by the Board were answered.  The September 2011 examination, by an optometrist, diagnosed the Veteran with amblyopia with uncorrected anisometropia.  As that examiner did not specifically address the Board's question with respect to etiology, the October 2014 addendum opinion, based on a claims file review of previous eye examinations, was offered.  

In this opinion, the Veteran was assessed with hyperopia as well as refractive amblyopia of the left eye.  The amblyopia was specifically noted to be resultant from "uncorrected anisometropia," with was specifically noted to be "a developmental problem."  With respect to the reported symptoms, the examiner noted that while eye trauma could, potentially, cause blurring in vision, there would be a resultant scarring on the cornea should trauma be severe enough as to be an actual cause of vision impairment.  The examiner reviewed all of the eye examinations contained in the record, including verifying that "slit lamp" testing had appropriately been afforded, and determined that at no time had there been demonstrated corneal scarring (which, had it been present, would be a significant clinical finding).  Essentially, it was concluded that the present left eye disability was a congenital condition, and that the associated symptoms were due to abnormal focal length and loss of refractive power.  It was described as being due to longstanding difference in refractive power of the eyes, with the condition being present during the developmental stages of the Veteran's infancy.  "Occupational factors," be they in-service or post-service, were expressly found to not contribute to the type of disability experienced by the Veteran.  Indeed, without associated corneal scarring, it was noted that trauma, as a cause for blurred vision as reported by the Veteran, could be ruled-out.  

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  That is to say, while there is no doubt that the Veteran experiences a problem in his left eye, it has been specifically described as being developmental and congenital in origin.  Further, with respect to the impact of any superimposed injury, it was described in a well-rationalized opinion that eye trauma sufficient enough to be productive of blurred vision would, by necessity, result in a scarred cornea.  As numerous VA examinations of record did not document such scarring as being present, it was concluded that the problems associated with blurred vision were, unequivocally, related to the congenital factors associated with diverse development of refractive power in each eye.  That is to say, the present hyperopia and amblyopia resultant from uncorrected anisometropia, are refractive errors in the eyes and are not "diseases and injuries" within the meaning of VA regulations.  Further, as the medical evidence has specifically indicated a finding against any superimposed injury which might aggravate such a congenital condition, the only current disability in the eyes cannot be attributable to an acquired  cause (i.e. to a cause not considered to be a congenital or developmental defect).  

The Veteran has competently reported his symptoms of blurry vision, and has described problems with seeing (to include as manifesting with "floaters" obscuring his vision field).  As a layperson, he is competent to report that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the assessment of chronic eye pathology, and the description of its etiology, is something that is complex in nature, however, his opinion as to such matters cannot be considered competent.  Id.  

The Board does not doubt that the Veteran experienced an eye trauma as he has described.  Simply, though, the impact of such a trauma was fully considered by the most recent VA examiner, and the presentation of the Veteran's current left eye problems are not consistent with disability associated with any eye trauma.  Instead, the 2014 ophthalmologist explained that the symptomatology present since service was attributable to problems associated with congenital refractive error which, even if first manifested on active duty, cannot qualify as a current disability for VA purposes.  As such, while the Board acknowledges that the Veteran does have problems with his vision, he does not currently manifest an eye disability capable of service connection for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As this is the case, the claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left eye disability is denied.  



REMAND

The Veteran contends that he was hospitalized with a severe sinus infection during a period of military service in France which was not properly treated until many weeks after its earliest manifestation.  Essentially, he has asserted having surgery on his inner ear, and that the residuals of this procedure have caused cognitive impairment and balance problems.  Initially, the Board ascertained the Veteran's alleged symptoms of balance disturbances as being associated with a separate claim unripe for appellate review.  However, in the Travel Board hearing conducted before the undersigned, it was clarified that the vestibular symptoms, and the alleged cognitive problems, were all part of the same claim for benefits.  As testimony was taken with respect to these allegations, the claim is broadened to include any acquired vestibular or neurological disablement resultant from alleged in-service surgical trauma.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran has been afforded both a neurology and neuropsychology examination to address his contentions, and while reports from these examiners note that radiographic evidence did not document neurosurgery, there was no specific mention as to if residual disablement existed as resultant from otolaryngology surgery.  Indeed, the Veteran asserts that the "head infection," which encompasses all anatomic structures above the neck (but, specifically, has been alleged to flow from infected sinuses), stemmed from tubes placed in the inner ear to alleviate pressure on the sinuses and, allegedly, brain structures.  That vestibular issues (i.e. problems with balance) are the main contention of the Veteran as being resultant from this surgery, the allegation of experiencing inner ear surgical trauma in service is credible, and further development as to if a chronic vestibular and/or neurological disability arose from such surgery is necessary.  In this regard, it is not evident that the correct medical specialist, an otolaryngologist, has reviewed the claims file, and the Veteran should be afforded an examination with such a specialist at the earliest convenience.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed higher initial rating, essentially, the Veteran does not feel as if the VA examination afforded in connection with the claim for service connection, afforded in 2010, accurately represented his current service-connected disability picture.  While he has not alleged a worsening in symptomatology since that time in the broadest sense, he has alleged that the pain on motion was not adequately considered when he was last examined.  While the date of an examination is not, in itself, a reason to remand, as the Veteran has alleged a deficiency with the previous VA examination of record (afforded prior to the award of service connection), and as the report of that examination is somewhat dated, the Board is not satisfied that it has the most current assessment of the service-connected disability picture in the record.  As such, the case is to be remanded for a new, comprehensive VA orthopedic examination addressing the severity of the service-connected low back disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Schedule the Veteran for VA otolaryngology (with neurology and/or psychiatry as needed) and orthopedic examinations to address the following:  

a)  The otolaryngologist is asked to review the claims file and provide a comprehensive examination of the Veteran's inner ears and sinuses.  Consultation with neurological and psychiatric providers should also be made if necessary to answer the following: is it is at least as likely as not (50 percent probability or greater) that any currently present vestibular and/or neurological disorder, to include those manifested by cognitive disorder and balance problems, had causal origins in active service, to include as a result of claimed surgical treatment of the inner ear and sinuses in the late 1950s.  The Veteran's allegations of "tube placement" should be discussed, and the mere fact that service treatment records are not available cannot, in itself, constitute a rationale for any negative opinion.  Indeed, any opinion entered in connection with this claim should be accompanied by a rationale explaining the reasoning for the conclusions.  

b)  The orthopedist is asked to determine the current extent of the service-connected low back disorder, to include any present arthritis.  Range of motion testing and functional impairment limitations associated with the service-connected disablement, to include those associated with pain, should be specifically reported.  All conclusions should be accompanied by supporting rationales.  

2.  Following the above-directed development, re-adjudicate the claims.  Should the disposition be less than fully favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


